Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “substantially matches the shape of a shaping instrument” is indefinite. As the instrument is not claimed it is unclear what tapered relationship is required.
Furthermore, the limitation “wherein an exit velocity and an exit pressure of the irrigation fluid at the plurality of exit ports are substantially the same when a minimum pressure is applied to the irrigation fluid” is indefinite. It is unclear what structure is required as the fluid is not part of the needle. For examination purposes it is construed to only require ports which are capable of exiting a fluid.
Regarding claims 4-6 and 8, the claim as a whole is indefinite it is unclear what structure is encompassed as the claim is generally narrative. For examination purposes it is construed to only require ports which are capable of exiting a fluid.

Regarding claims 13 and 14, the limitation “is construed such that” is indefinite. It is unclear what structure is required. For examination purposes it is construed that the needle has a length which is functionally capable of fitting in a root canal.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-13, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ruddle (US 2012/0148979).
Regarding claims 1, 4-13, and 15-16 Ruddle discloses a dental irrigation needle in FIGS. 2 and 5 for irrigating a shaped root canal comprising; a connection adapted to engage a syringe (adapted to engage 14, par. 39); an internal fluid delivery conduit (interior as shown in FIG. 5); a plurality of exit ports (32) for sprouting irrigation fluid from the internal fluid delivery conduit, and a tapered outer profile (as shown to be tapered in FIG. 5, 1) that substantially matches the shape of a shaping instrument used to shape the root canal such that the plurality of exit ports are as close as possible to walls of the root canal (construed to be functionally capable due to the outer taper), wherein an exit velocity and exit pressure of the irrigation fluid at the plurality of exit ports are substantially the same when a minimum pressure is applied to the irrigation . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ruddle  (US 2012/0148979).
Regarding claim 3, Ruddle discloses the claimed invention substantially as claimed as set forth above.
Ruddle fail(s) to teach wherein a taper of the internal fluid conduit is between 0%-10% , however, teaches the external taper being from about 1-12% and not tapering at all (therefore 0%, par. 12).
Ruddle teaches the internal taper being substantially equal to the external taper which is between 1-12% which is within the claimed range and another embodiment in FIG.4 wherein the internal fluid conduit has a 0 % taper.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to provide the internal taper to be within the claimed range as taught by Ruddle, for the purpose of directing flow of the fluid to the root canal.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ruddle (US 2012/0148979) in view of Pond (US 6,494,713).
Regarding claim 14, Ruddle discloses the claimed invention substantially as claimed as set forth above.
Ruddle fail(s) to teach wherein the tapered outer profile of the needle is constructed such that walls of the needle at one or more portions of the needle having no exit ports are recessed in to allow for irrigation fluid to be removed easily from the root canal due to a reduced volume of the internal fluid delivery conduit.
However, Pond teaches a needle in FIG 13 which has a recess at the exit port (20) on a taper.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Ruddle, by requiring wherein the tapered outer profile of the needle is constructed such that walls of the needle at one or more portions of the needle having no exit ports are recessed in to allow for irrigation fluid to be removed easily from the root canal due to a reduced volume of the internal fluid delivery conduit, as taught by Pond, for the purpose of helping spread the flow laterally in the root canal.
Double Patenting
Applicant is advised that should claim 7 be found allowable, claim 12 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW S FOLGMANN whose telephone number is (571)270-7397. The examiner can normally be reached Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DREW S FOLGMANN/               Examiner, Art Unit 3772                                                                                                                                                                                         

/HEIDI M EIDE/           Primary Examiner, Art Unit 3772                   

2/14/2022